DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 11/16/2021, the amendment/reconsideration has been considered. Claims 21, 23-26, 28, 31, 37, 38 and 40 have been amended. Claims 21-40 are pending for examination as cited below.	
Response to Argument
Applicant’s arguments with respect to amended claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by claim amendments.

Applicant acknowledges to file a Terminal Disclaimer to overcome the double patenting rejection before claims become in condition for allowance.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The claim rejection under - 35 USC § 112(b) has been withdrawn in light of the claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 21, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et la. (Pub. No.: US 2014/0359637 A1), hereinafter “Yan” in view of White et al. (Pub. No.: US 2014/0143196 A1), hereinafter “White”.

As to claim 21, Yan discloses, a method performed at a server system (Yan, Abstract), the method comprising:

    PNG
    media_image1.png
    495
    720
    media_image1.png
    Greyscale
 
receiving identification of a first task from a first device associated with a user (Yan, fig.2, [0033], A notification component 210 sends a notification 212 (abbreviated as notif in FIG. 2) or other signal to the second device 106 to continue the task 204 on the second device 106.), the identification of the first task comprising a first application identifier, first content information, and a first action identifier (Yan, fig.2, [0034], The context state 226 comprises the one or more applications, checkpoint state, and any 
storing the identification of the first task (Yan, [0044], The context state can be uploaded to the cloud service 400 from the first device 104 based on an inference that the user will want and eventually choose to resume task processing on a second device 106.); 
subsequent to storing the identification of the first task, receiving a first notification that the user is utilizing a second device (Yan, [0044], Once the user accesses the second device 106, for example, the user will be provided with the option to resume task continuation at that time and on that device.); and 
in response to receiving the first notification, providing to the second device instructions to execute the first task on the second device (Yan, [0044], Once the user accesses the second device 106, for example, the user will be provided with the option to resume task continuation at that time and on that device.), the instructions including the identification of the first task, wherein the instructions cause the first application to be automatically executed on the second device in accordance with the first content information and the first action identifier (Yan, [0044], the first device 104 can be configured to automatically capture the context state and upload the context state to the cloud service 400 for possible use by the user. Once the user accesses the second device 106, for example, the user will be provided with the option to resume task continuation at that time and on that device.).

White discloses a similar concept, wherein the first action identifier indicates a first content control action performed by the user within a first application to cause receipt of the first task (White, [0029], the proactive tool 206 could capitalize on down-time between devices to proactively retrieve novel or more relevant content on behalf of the searcher in the background while they are engaged in other tasks such as walking to the bus stop, where they will then resume their search task.).
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “White” into those of “Yan” in order to provide a user to complete an unfinished task at a subsequent time and/or on another device. One example can identify that a user is working on a task on a computing device associated with the user. In an instance when the user stops using the computing device without completing the task, the example can predict a likelihood that the user will subsequently resume the task on a second computing device associated with the user. In an instance where the likelihood exceeds a threshold, the example can attempt to aid the user in completing the task on the second computing device.

As to claims 31 and 38 are rejected for same rationale as applied to claim 21 above. Further noted claim 31 is a system claim whereas claim 38 is a method claim which is implemented by Yan reference e.g. fig.1 i.e. system and fig.6 i.e. method.

Claims 22-30, 32-33, 36, 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et la. (Pub. No.: US 2014/0359637 A1), hereinafter “Yan and White” in view of Chan et al. (US 2015/0032889), hereafter referred to as “Chan”.

As to claim 22. Yan and White discloses the invention as in parent claim above. Yan and White however is silent on disclosing explicitly, wherein the first application identifier identifies one or more of a particular version of the first application, an identity of an operating system within which the first application was executing on the first device, and a version of the operating system within which the first application was executing on the first device.
Chan in the same field of endeavor discloses, wherein the first application identifier identifies one or more of a particular version of the first application, an identity of an operating system within which the first application was executing on the first device, and a version of the operating system within which the first application was executing on the first device (Chan, [0091], the first computing device 130 can have an application that is not same but similar to the "Fifth App", e.g., a different version of the "Fifth App." The server 110 can either let the first computing device 130 execute the different version or can instruct the first computing device to download the same version of the "Fifth App" as installed on the second computing device 140, e.g., if the state data is not compatible with the version installed on the first computing device 130.).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to provide a system directed to an interactive multi-tasker for casting applications executing on a first computing device of a user on any of multiple computing devices of the user from any of the computing 

As to claim 23. the combined system of Yan, White and Chan discloses the invention as in claim above including, wherein the first action identifies an operation being performed on the first device when the identification of the first task was received at the server system (Yan, [0044], The context state can be uploaded to the cloud service 400 from the first device 104 based on an inference that the user will want and eventually choose to resume task processing on a second device 106.).

As to claim 24. the combined system of Yan, White and Chan discloses the invention as in claim above including, wherein the identification of the first task further comprises state information associated with the action identifier (Yan, [0044], task resumption).

As to claim 25. the combined system of Yan, White and Chan discloses the invention as in claim above including, receiving identification of the first task from the first device in response to user input (Chan, [0085], On receiving the user input 305, the first computing device 130 determines that the "Fifth App" is executing on the second computing device 140. The first computing device 130 sends a message to the server 110 requesting the server 110 to facilitate app pulling the "Fifth App" on to the first computing device 130.) .

As to claim 26. the combined system of Yan, White and Chan discloses the invention as in claim above including, verifying an identity of the user in response to receiving the first notification that the user is utilizing the second device (Yan, [0022], device clients (e.g., a first device client (C1) 108 of the first device 104, a second device client (C2) 110 of the second device 106, etc.) that enable the communication of data and signals between the devices (and clients) for task resumption.).

As to claim 27. the combined system of Yan, White and Chan discloses the invention as in claim above including, wherein the instructions to execute the first task on the second device include an instruction to install the first application on the second device (Chan, [0044]).

As to claim 28. the combined system of Yan, White, White and Chan discloses the invention as in claim above including, receiving identification of a second task from the first device associated with the user (Chan, [0077], The second task list 245 includes information regarding applications that are executing at the second computing device 140, such as "Third App," "Fifth App" and "Sixth App.") , the identification of the second task comprising a second application identifier, second content information, and a second action identifier (Yan, fig.2, [0034], The context state 226 comprises the one or more applications, checkpoint state, and any other data, settings, signals, processes, etc., being utilized at or near the time of termination of the partially-completed task 222 and [0034], partially-completed task 222)), wherein the second action identifier indicates a second content control action performed by the user within a second application to cause receipt of the second task (White, [0029], the proactive tool 206 could capitalize 
storing the identification of the second task (Yan, [0044], The context state can be uploaded to the cloud service 400 from the first device 104 based on an inference that the user will want and eventually choose to resume task processing on a second device 106.); 
subsequent to storing the identification of the second task, receiving a second notification that the user is utilizing the second device (Yan, [0044], Once the user accesses the second device 106, for example, the user will be provided with the option to resume task continuation at that time and on that device.); and 
in response to receiving the second notification, providing to the second device instructions to execute the second task on the second device (Yan, [0044], Once the user accesses the second device 106, for example, the user will be provided with the option to resume task continuation at that time and on that device.), the instructions including the identification of the second task, wherein the instructions cause the second application to automatically execute on the second device in accordance with the second content information and the second action identifier (Yan, [0044], the first device 104 can be configured to automatically capture the context state and upload the context state to the cloud service 400 for possible use by the user. Once the user accesses the second device 106, for example, the user will be provided with the option to resume task continuation at that time and on that device.).

As to claim 29. the combined system of Yan and Chan discloses the invention as in claim above including, assigning a first ranking value to the first task and a second ranking value to the second task (Yan, fig.3, [0040]); and 

    PNG
    media_image2.png
    284
    378
    media_image2.png
    Greyscale

causing execution of the first application and the second application on the second device based on the first ranking value and the second ranking value (Yan, fig.3, [0041]).

    PNG
    media_image3.png
    288
    365
    media_image3.png
    Greyscale


As to claim 30. the combined system of Yan and Chan discloses the invention as in claim above including, wherein the first ranking value and the second ranking value are based on one or more of: an importance of the first task and the second task, a time the user spent on the first task and the second task, and a time the identification of the first task and identification of the second task were received at the server system (Yan, fig.3, [0041]).

As to claim 32 is rejected for same rationale as applied to claim 24 above.

As to claim 33, the combined system of Yan and Chan discloses the invention as in claim above including, provide to the second device instructions to cause a prompt to be displayed to allow the user to cause execution of the application on the second device (Yan, fig.3, [0041]).

As to claim 36, the combined system of Yan and Chan discloses the invention as in claim above including, verify an identity of the user in response to receiving the notification that the user is utilizing a second device (Yan, [0022], device clients (e.g., a first device client (C1) 108 of the first device 104, a second device client (C2) 110 of the second device 106, etc.) that enable the communication of data and signals between the devices (and clients) for task resumption.).

As to claim 37, is rejected for same rationale as applied to claim 28 above.

As to claim 39, is rejected for same rationale as applied to claim 29 above.

As to claim 40, is rejected for same rationale as applied to claim 30 above.

Claims 34 and 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yan and White as applied above in view of Wang et al. (Pub. No.: US 2017/0053110 A1), hereinafter “Wang”.

As to claim 34, the combined system of Yan and White discloses the invention as in claim above. Yan and White however are silent on disclosing explicitly, prevent 
Wang however discloses a similar concept, prevent registration of the identification of the task when the task can compromise security of the server system (Wang, [0217], task is prevented to be operated on second device to improve the data security based on privacy issues).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of Wang into those of “Yan and White” in order to provide a task handoff method and a related device, where the task handoff method and the related device are used to improve data security.

As to claim 35, the combined system of Yan, White and Wang discloses the invention as in claim above, including, prevent registration of the identification of the task when the task effects system level functionality (Wang, [0217], task is prevented to be operated on second device to improve the data security based on data/content loss).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure with:
Chang et al. Non-Patent Literature – Deep Shot: A Framework for Migrating Task across Devices Using Mobile Phone Cameras

Johnson et al. U.S. Patent Publication 2009/0204966 – Utility for Tasks to follow a User from Device to Device
Horvitz et al. U.S. Patent Publication 20120011511 – Methods for Supporting Users with Task Continuity and Completion Across Devices and Time.



   Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tauqir Hussain/Primary Examiner, Art Unit 2446